DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 17 are objected to because of the following reasons.
-Claim 16 contains trademark/trade names "Bayesian”  to identify an estimator.  As such, the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular or produce.  See M.P.E.P. 706.03(d).
-Claim 16 recites the limitation “Bayesian estimator”.  It is unclear on basically what makes a “Bayesian estimator” structurally different from a distance estimator not called as “Bayesian estimator”.  For examination purpose, the limitation is broadly interpreted just as a distance estimator.
-Claim 17 contains trademark/trade names "Kalman”  to identify a filter.  As such, the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular or produce.  See M.P.E.P. 706.03(d).
-Claim 17 recites the limitation “Kalmanf filter”.  It is unclear on basically what makes a “Kalmanf filter” structurally different from a distance estimator not called as “Kalmanf filter”.  For examination purpose, the limitation is broadly interpreted just as a distance estimator.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,051,599. 
-Regarding claim 9, claims 1 and 2 of U.S. Patent No. 10,051,599 teaches an apparatus (“apparatus”, claim 1) configurable of comprising: at least one signal transmitter or receiver (“at least one signal receiver”, claim 1) for transmitting or receiving at least one set of signals (“at least one set of signals” claim 1)  to or from at least one location (“at least one location”, claim 1), each of the set of signals comprising a Radio Frequency (RF) signal and an acoustic signal (“a Radio Frequency (RF) signal and an acoustic signal”, claim 1); and at least one processing unit (“at least one processing unit”, claim 1) for: calculating a temperature-adjusted speed (“first temperature-adjusted speed of sound”, claim 1) of the acoustic signal by using a predefined temperature value (“temperature measurement”, claim 1); and determining a distance (see “distance”, claim 1 and “d”, claim 2)) between the apparatus and the at least one location at least based on a time-of-arrival (“time of receiving the RF signal”, claim 1) of the RF signal and a time-of-arrival (“time receiving the acoustic signal”, claim 1) of the acoustic signal, and a speed (“c1”, claim 2) of the RF signal, wherein the distance between the apparatus and the at least one location is also determined by being based on the temperature-adjusted speed of the acoustic signal (since determining the distance is based on the time-of-arrival of the acoustic signal which is based on an effective speed (“calibrated speed of the acoustic of the acoustic signal”, claim 1) of the acoustic signal which in turn, is determined  by being based on the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 11 and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bartov et al (2015/0247916).
-Regarding claim 9, Bartov et al  teaches an apparatus (“mobile station 304”, [0030]) , the apparatus (see figure 5) comprising: 
at least one signal receiver (508, 502) for receiving at least one set of signals (320, 330) from at least one location (being a location of an anchor station (“anchor station 302”, [0030]), each of the set of signals comprising a Radio Frequency (RF) signal (320) and an acoustic signal (330); and a
at least one processing unit (506) for: 
calculating a temperature-adjusted speed “c” of the acoustic signal by using a predefined temperature value “T” (see [0033]); and 
determining a distance (“distance”, [0035])  between the apparatus and the at least one location at least based on a time-of-arrival of the RF signal and a time-of-arrival of the acoustic signal and the temperature-adjusted speed (“speed of sound at the current temperature”, 
Bartov et al  further teaches that determining the distance is also based on a speed of the RF signal (since determining the distance is based on the time-of-arrival of the RF signal (“time of receipt of signals such as RF signal 320”, [0030]), which in turn, is based on the speed of the RF signal).
-Regarding claim 11, Bartov et al  teaches that the at least one signal receiver is configurable for: receiving a plurality of RF pulses (“several pulses (pulse train) shifted in time”, [0017]) as the RF signal for searching/capturing for a minimally delayed RF pulse (“the (fastest) first pulse”, [0017]) to lock on for resultedly minimizing impact of a variable delay under multipath condition, (see [0017, 0036]).
-Regarding claim 15, as for claim 9, Bartov et al  teaches that said determining a distance between the apparatus and the at least one location comprises: determining the distance between the apparatus and the at least one location at least based on the time-of-arrival of the RF signal, the time-of-arrival of the acoustic signal, a speed of the RF signal, and the temperature-adjusted speed of the acoustic signal.
Bartov et al  further teaches that the time-of-arrival of the acoustic signal can be determined by being based on an obtained information plot of time-of-arrival the acoustic signal and time-of-arrivals of echo signals of the acoustic signal, wherein in the plot, the time-of-arrival of the acoustic signal is identified as the time occurred at the fastest pulse (200) of 
-Regarding claim 16, as for claim 9, Bartov et al  teaches that said determining a distance between the apparatus and the at least one location comprises: determining the distance between the apparatus and the at least one location at least based the time-of-arrival of the RF signal, the time-of-arrival of the acoustic signal, a speed of the RF signal, and the temperature-adjusted speed of the acoustic signal, by using a distance  estimator (506), (see figure 5 and [0030, 0035]), (said distance estimator considered here equivalent with the limitation “Bayesian estimator”).
-Regarding claim 17, as for claim 9, Bartov et al  teaches that said determining a distance between the apparatus and the at least one location comprises:  determining the distance between the apparatus and the at least one location at least based the time-of-arrival of the RF signal, the time-of-arrival of the acoustic signal, a speed of the RF signal, and the temperature-adjusted speed of the acoustic signal, by using a distance  estimator (506), (see figure 5 and [0030, 0035]), (said distance estimator considered here equivalent with the limitation “Kalman filter”).

procedure (508) receiving a plurality of RF pulses (“several pulses (pulse train) shifted in time”, [0017]) transmitted between the target device and a location (being a location of an anchor station (“anchor station 302”, [0030]); 
procedure (508, 506) of searching/capturing a minimally delayed RF pulse (“the (fastest) first pulse”, [0017]) from the plurality of RF pulses to lock on for resutledly minimizing impact of a variable delay due to multipath condition; 
procedure (508, 506)  of determining a first receiving time (“time of receipt of signals such as RF signal “, [0030]) of the minimally delayed RF pulse; 
procedure (502) of receiving an acoustic signal (330) transmitted between the target device and the location; 
procedure (502, 506) of determining a second receiving time (“time of receipt of signals such as .. acoustic signal 330”, [0030]) of the acoustic signal; and 
procedure (502, 506) determining a distance (“distance”, [0035])  between the target device and the location at least based on a time difference (“the difference in receipt time between the RF pulse 320 and the acoustic pulse 330”, [0035]) between the first and second receiving times.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  21 is rejected under 35 U.S.C. 103 as being unpatentable over Bartov et al  in view of Okutsu (2016/0202343).
-Regarding claim 21, as for claim 18 set forth above and herein incorporated, Bartov et al  teaches a method, performed by an apparatus (“mobile station 304”, [0030]), for positioning a target device (being the apparatus), the method (see figure 5)  comprising: 
procedure (508) receiving a plurality of RF pulses (“several pulses (pulse train) shifted in time”, [0017]) transmitted between the target device and a location (being a location of an anchor station (“anchor station 302”, [0030]); 
procedure (508, 506) of searching/capturing a minimally delayed RF pulse (“the (fastest) first pulse”, [0017]) from the plurality of RF pulses to lock on for resutledly minimizing impact of a variable delay due to multipath condition; 
procedure (508, 506)  of determining a first receiving time (“time of receipt of signals such as RF signal “, [0030]) of the minimally delayed RF pulse; 
procedure (502) of receiving an acoustic signal (330) transmitted between the target device and the location; 

procedure (502, 506) determining a distance (“distance”, [0035])  between the target device and the location at least based on a time difference (“the difference in receipt time between the RF pulse 320 and the acoustic pulse 330”, [0035]) between the first and second receiving times.
Bartov et al  does not teach  one or more non-transitory computer-readable storage devices comprising computer-executable instructions which, when executed, cause one or more processing structures to perform the  method, as claimed.
In analogous art, Okutsu teaches that a method “functions” can be implemented with a non-transitory computer-readable storage device “ROM 182” comprising computer- executable instructions “program” which, when executed by a programmable processor “processor 180”, causes the processor to perform the method, (see [0201]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement, or alternatively implement,  Bartov et al, as taught by Okutsu, in such a way that the apparatus would be implemented with a programmable processor, and the method would be implemented with a non-transitory computer-readable storage device comprising computer-executable instructions which, when executed by the programmable processor, cause one or more processing structures (being the processor) to perform the  method, so that with the implementation, the apparatus would be enhanced with programmable feature in high-speed fashion for performing the required method.
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 10, 12-14, 19, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/PHUONG PHU/
Primary Examiner
Art Unit 2632